PER CURIAM.
Appellant challenges his sentence alleging several errors in the calculation of his scoresheet. Although errors were committed, we find that the recalculation will not change his sentence. We specifically reject his challenge to the victim injury points added to his sentence for slight injury, as the victim received a headache from the blow inflicted by appellant which lasted a significant period of time. We conclude that this constitutes physical trauma. Nowhere do the rules or statutes require such trauma to be externally visible. Cf. Audano v. State, 641 So.2d 1356, 1361 (Fla. 2d DCA 1994).
We reverse, however, the imposition of 70 hours of community service as a condition of community control. This condition was not orally pronounced at sentencing. See Crawford v. State, 616 So.2d 1158 (Fla. 2d DCA 1993). The state concedes the error.
Affirmed in part; reversed in part.
HERSEY, WARNER and KLEIN, JJ., concur.